                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  JAMES CLIFFORD GOODWIN, III,
                                              Civ. Case No. 4:20-cv-00524-BLW
        Petitioner,                           Crim. Case No. 4:06-cr-00259-BLW

         v.                                   MEMORANDUM DECISION
                                              AND ORDER
  UNITED STATES OF AMERICA,

        Respondent.



                                INTRODUCTION

      Before the Court is Petitioner’s Motion to vacate, set aside, or correct

sentence pursuant to 28 USCS § 2255 (Civ. Dkt. 1) and the Government’s Motion

to Dismiss Petition under 28 U.S.C. § 2255. After carefully considering the

briefing and record, the Court will grant the Government’s motion and dismiss

Petitioner’s motion.

                                 BACKGROUND

      In 2007 Petitioner pled guilty to possession of child pornography and was

sentenced to 120 months incarceration, followed by 20 years of supervised release.

Crim. Dkt. 27. On October 6, 2017, a petition was filed alleging Petitioner had

violated the terms of his supervised release. Crim. Dkt. 43. Petitioner was arrested




MEMORANDUM DECISION AND ORDER - 1
on October 14, 2017. Crim. Dkt. 47. Petitioner has been in federal custody since he

was arrested.

       On February 27, 2018, Petitioner was indicted for possession of sexually

explicit images of a minor in Case No. 4:18-cr-72-DCN. Petitioner pled guilty to

this charge on January 16, 2019. Case No. 4:18-cr-72-DCN, Dkt. 32.

       On September 30, 2019, the Court sentenced petitioner to 120 months

incarceration in Case No. 4:18-cr-72-DCN and 10 months incarceration for

violation of his supervised release in Case No. 4:06-cr-00259-BLW. The Court

ordered the sentences to be run concurrent and gave Petitioner credit for time

served. Crim. Dkt. 78. The Court also sentenced Petitioner to supervised release

for a term of life in Case No. 4:18-cr-72-DCN, but did not include a term of

supervised release in Case No. 4:06-cr-259-BLW.

       On November 2, 2020, Petitioner filed his § 2255 motion challenging his

sentence for violating supervised release in Case No. 4:06-cr-259-BLW.1 Petitioner

has not challenged his sentence in Case No. 4:18-cr-72-DCN.




       1
         Petitioner makes several arguments why his sentence should be vacated, including that
the Court illegally extended his combined and post-revocation sentence. Petitioner’s arguments
are without merit, and the Court would dismiss the petition on the merits if he was still “in
custody” on the Judgment for violating his revocation. See United States v. Montenegro-Rojo,
908 F.2d 425, 431 (9th Cir. 1990).



MEMORANDUM DECISION AND ORDER - 2
                                     ANALYSIS

      Section 2255 provides for post-conviction relief only when the petitioner has

demonstrated (1) “that the sentence was imposed in violation of the Constitution or

laws of the United States;” (2) “that the court was without jurisdiction to impose

such sentence;” (3) “that the sentence was in excess of the maximum authorized by

law;” or (4) that the sentence is “otherwise subject to collateral review.” 28 U.S.C.

§ 2255(a).

      To earn the right to a hearing, a § 2255 petitioner must allege facts that, if

true, would entitle him to relief. See United States v. Rodrigues, 347 F.3d 818, 824

(9th Cir. 2003). “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the

judge must dismiss the motion.” See Section 2255 Rules, Rule 4(b). Likewise, if

the allegations are “palpably incredible or patently frivolous,” or if the court can

conclusively decide the issues from the evidence in the record, the district court

may deny a § 2255 petition without a hearing. See Blackledge v. Allison, 431 U.S.

63, 67 (1977); United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003).

      District courts have subject matter jurisdiction to entertain § 2255 motions

only from persons who are “‘in custody’ in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). The movant must be “in




MEMORANDUM DECISION AND ORDER - 3
custody under the conviction or sentence under attack at the time his petition is

filed.” Maleng v. Cook, 490 U.S. 488, 491 (1989) (citation omitted); Feldman v.

Perrill, 902 F.2d 1445, 1448 (9th Cir.1990). Once the sentence imposed for a

conviction has completely expired, the collateral consequences of that conviction

are not themselves sufficient to render an individual “in custody” for the purposes

of a habeas attack upon it. Maleng, 490 U.S. at 492; Feldman, 902 F.2d at 1448.

       Although Petitioner remains in federal custody on the judgment in Case. No.

4:18-cr-72-DCN, that does not mean he is still in custody for violating the

conditions of his supervised release. 2 In this case, Petitioner was sentenced to 10

months incarceration, with no supervised release to follow, for violating his

supervised release. His § 2255 motion was filed 11 months after the sentence was

imposed. Further, he was given credit for all time served in federal custody, which

began when he was arrested on October 14, 2017. Because more than 10 months

have passed since Petitioner was sentenced, and there is no supervised release to

follow his sentence, the Court finds that Petitioner is no longer “in custody” for



       2
         The Court recognizes that it must construe Petitioner’s pro se motion liberally. See
Feldman v. Perrill, 902 F.2d 1445, 1448 (9th Cir. 1990). Petitioner is articulate and understands
how to challenge separate judgments in separate cases. See Crim. Dkt. 39; Case. No. 4:18-cr-72-
DCN, Dkt. 69. Further, it is clear from the § 2255 motion that Petitioner is only attacking the
sentence imposed for violating the conditions of his supervised release and not his sentence in
Case. No. 4:18-cr-72-DCN.



MEMORANDUM DECISION AND ORDER - 4
violating his supervised release. Therefore, the Court lacks subject matter

jurisdiction to consider his petition.3 See Brown v. United States, 937 F.2d 611 (9th

Cir. 1991) (unpublished).




       3
         Petitioner argues that the Government’s motion to dismiss was not timely, and that his
motion for summary judgment should be granted. The Court finds that the Government’s motion
was timely. Even if it was not, the Court would still dismiss Petitioner’s motion because he is no
longer in custody on the judgment of conviction he is challenging. Therefore, the Court can
afford him no relief. Even if the Court granted petitioner’s motion it would have no effect on the
amount of time he spends in federal custody on the judgment in Case. No. 4:18-cr-72-DCN, nor
the length of the term of supervised release after he completes his sentence.



MEMORANDUM DECISION AND ORDER - 5
                                 ORDER

    IT IS ORDERED that:

    1.   The Government’s Motion to Dismiss Petition Under 28 U.S.C. §

         2255 (Civ. Dkt. 10) is GRANTED.

    2.   Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence

         Pursuant to 28 USCS § 2255 (Civ. Dkt. 1, Crim. Dkt. 81) is

         DISMISSED for lack of jurisdiction.

    3.   A certificate of appealability is DENIED.

    4.   Petitioner’s Motion for Summary Judgment (Civ. Dkt. 5) is DENIED.

    5.   Petitioner’s Motion to Strike (Civ. Dkt. 12) is DENIED.



                                        DATED: May 4, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
